Case 1:20-cv-20090-RNS Document 110 Entered on FLSD Docket 10/06/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida
   Joby Aquino, and others, Plaintiffs, )
                                        )
   v.                                   )
                                          Civil Action No. 20-20090-Civ-Scola
                                        )
   BT’s On the River, LLC and others, )
   Defendants.                          )
                                       Order
         This matter is before the Court upon the Defendants’ “partially
  unopposed” fourth motion to compel arbitration on the basis that some of the
  plaintiffs in this action have signed agreements requiring them to arbitrate
  their claims. (Defs.’ Mot., ECF No. 94.) Over the course of several months,
  multiple plaintiffs opted-in to this action brought pursuant to the Fair Labor
  Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). As new plaintiffs joined the
  action, the Defendants filed new motions to compel. For that reason, the Court
  has already resolved three prior motions to compel arbitration and the
  Defendants have now filed a new, fourth motion to compel arbitration as to
  Plaintiffs Annychristina Downs and Jasniury Cabrera only. The only remaining
  plaintiff who apparently did not sign an arbitration agreement is Jarnise
  Barbour Taylor, who has not been the subject of any motion to compel
  arbitration. Rather, Ms. Taylor’s claims are the subject of a pending motion to
  dismiss. (Defs.’ Mot. to Dismiss, ECF No. 107.)
         The Defendants’ fourth motion to compel arbitration is based on
  materially identical facts and arguments raised in the prior three motions to
  compel. In response to the instant motion, the Plaintiffs filed a “partial non-
  opposition” nearly two we eks after the response deadline. (ECF No. 106.) The
  Defendants did not reply and the time to do so has passed. As an initial matter,
  the Plaintiffs’ failure to timely respond to the motion is sufficient grounds for
  the Court to grant the motion. S.D. Fla. L.R. 7.1(c)(1). However, the Court will
  grant the motion in part and along the lines requested by the Plaintiffs in their
  belated opposition.
         Specifically, when the Court granted the Defendants’ prior three motions
  to compel arbitration, it first found that the arbitration agreements contained
  certain terms that were unconscionable under Florida law. See Aquino v. BT's
  on the River, LLC, No. 20-20090-CIV, 2020 WL 4194477 (S.D. Fla. July 21,
  2020) (Scola, J.). The Court then found that those terms could be severed
  under the present facts and then, after severing those unconscionable terms,
Case 1:20-cv-20090-RNS Document 110 Entered on FLSD Docket 10/06/2020 Page 2 of 2



  the Court proceeded to compel arbitration. The Court agrees with the Plaintiffs’
  request that the Court take the same approach with respect to the fourth
  motion to compel. (Pls.’ Resp., ECF No. 106 at 2.) Thus, the Court hereby
  compels arbitration of the claims made by Annychristina Downs and Jasniury
  Cabrera, and severs from their arbitration agreement those terms purporting to
  deny their statutory rights under the FLSA to attorneys’ fees and costs, as well
  as the clause providing that each party will pay its own fees and costs in
  contravention of the FLSA. Accordingly, the Court grants in part the motion to
  compel arbitration (ECF No. 94) for the reasons set forth herein and in more
  detail in the Court’s July 21, 2020 Omnibus Order granting the prior three
  motions to compel and severing the offending terms (Order, ECF No. 88). The
  parties shall continue comply with the status report requirements set forth in
  the July 21, 2020 Omnibus Order.
         Done and ordered, at Miami, Florida, on October 5, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
